Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.


Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pub 20210163747 see claims 3 and 6 particularly and also claims 1,2, 5 and 11-13.
With regard to claim 1, which claims:
 a co-continuous immiscible polymer blend of a polysulfone and a polyaryletherketone.
Applicants claims 1 is broadly set forth and do not exclude additional moieties therein. The first prior art reference US Pub 20210163747 discloses a polymer composition comprising at least one polyarylethersulfone (PAES) and at least one polyaryletherketones (PAEK and at least one polyphenylsulfide PPS and glass fiber. It is noted that the addition of PPS is not excluded by applicants claimed language.  Note claims 3 and 6 particularly and also claims 1,2, 5 and 11-13. 
In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.


Claim(s) 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomas Dooher et al. Novel thermoplastic yarn for the through-thickness reinforcement of fibre-reinforced polymer composites; Journal of Thermoplastic Composite Materials , Vol. 31(12) 1619–1633, 2018.
Note that Thomas Dooher et al, discloses in the Introduction that the use of fibre-reinforced polymer (FRP) composites based on carbon and glass fibre is becoming more widespread.  The reference states that based on the selection criteria, thermoplastic yarns were extruded using polysulfone, polyethersulfone, polyphenylsulfone and polyetheretherketone. The reference also discloses that it is known to make polymer blends of polysulfone and polyaryletherketones in particular. See Tables 1, 2 and 3.
In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as novel and accordingly is unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20210163747, see claims 3 and 6, paragraphs [0004], [0078] [0005], [0034], [0144], [0159], and pages 3 and 5 in their entirety; further in view of Thomas Dooher et al. Novel thermoplastic yarn for the through-thickness reinforcement of fibre-reinforced polymer composites; Journal of Thermoplastic Composite Materials , Vol. 31(12) 1619–1633, 2018.

With regard to claim 1, which claims:
 a co-continuous immiscible polymer blend of a polysulfone and a polyaryletherketone.
 The prior art reference US Pub 20210163747 discloses a polymer composition comprising at least one polyaryl ether sulfone (PAES) and at least one polyaryletherketones (PAEK and at least one polyphenylsulfide PPS and glass fiber. Note claims  3 and 6 particularly and also claims 1, 2, 5 and 11-13. 

With regard to claim 2, which claims:
, wherein the blend is reinforced with carbon fibers.
The prior art reference US Pub 20210163747 discloses a polymer composition comprising at least one polyaryl ether sulfone (PAES) and at least one polyaryletherketones (PAEK and at least one polyphenylsulfide PPS and glass fiber. First, the addition of PPS is not excluded by applicants claimed language. Secondly, the difference between glass fiber (fiberglass) and carbon fibers is the fiberglass is similar to carbon fiber in strength and weight but is slightly more flexible than carbon fiber. In the Background of the prior art reference in paragraph [0004], the reference acknowledges that glass, carbon and aramide fibers are known to be used in the art. In paragraph [0144] the reference also acknowledges that polymer composition (C1) may further optionally comprise one or more additional additives …..conductivity additive (i.e. carbon black and carbon nanofibrils). Note also paragraph [0159] discloses the use of carbon-fiber composite shaped articles which can be prepared using a continuous Fiber-Reinforced Thermoplastic (FRTP) printing method.  Lastly, note that applicants claimed language does not exclude the use or mixture of other fibers with the carbon fiber. 
Note also that Thomas Dooher et al. ,in related art, discloses in the Introduction that the use of fibre-reinforced polymer (FRP) composites based on carbon and glass fibre is becoming more widespread.  The reference states that based on the selection criteria, thermoplastic yarns were extruded using polysulfone, polyethersulfone, polyphenylsulfone and polyetheretherketone. The reference also discloses that it is known to make polymer blends of polysulfone and polyaryletherketones in particular. See Tables 1,2 and 3. Thus, in view of the above,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a carbon fibers along with or in place of glass fibers in order to manipulate the flexibility of the final product. One would have been motivated to employ particular carbon fibers to increase strength and lower the flexibility as needed. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 3, which claims:
, wherein the polysulfone has the structure as claimed. 
Note claim 3 and paragraphs [0078] and page 5 in its entirety.

With regard to claim 4, 
wherein the polyaryletherketone is polyetheretherketone (PEEK), having the structure as claimed.
Note claim 6 and paragraphs [0005],and [0034], as well as page 3 in its entirety of the primary reference. 

With regard to claim 5, which claims:
, wherein the carbon fiber is selected from the group consisting of chopped carbon microfiber (CF), carbon nanofiber (CNF) and mixtures thereof.
The use of carbon microfibers, nanofibers and mixtures thereof is exhaustedly known in the art. In addition to the discussion in claim 2 for obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize one of the forms of carbon fibers known to the skilled artisan. One would have been motivated to use either three forms of carbon fibers depending on the desired characteristics of the product. 

With regard to claim 6, which claims:
, wherein the amount of the polysulfone in the polyaryletherketone ranges from about 20% to about 50% by weight.
Note claim 1 of the reference discloses 25 -59% which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 7, which claims:
, wherein the amount of the polysulfone in the polyaryletherketone ranges from about 40% to about 50% by weight.
Note claim 1 of the reference discloses 25 -59% which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 8, which claims:
, wherein the amount of the polysulfone in the polyaryletherketone is about 45% by weight.
Note claim 1 of the reference discloses 25 -59% which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 9, which claims:
, wherein carbon microfiber is present in an amount ranging from about 5% to about 30% by weight. 
In addition to the detailed discussion in claim 2 regarding the obviousness of using carbon fibers with the glass fibers, note that claim 1 of the reference discloses that the glass fibers represents from 5-50%which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 10, which claims:
, wherein the amount of carbon microfiber present ranges from about 15% to about 25% by weight.
In addition to the detailed discussion in claim 2 regarding the obviousness of using carbon fibers with the glass fibers, note that claim 1 of the reference discloses that the glass fibers represents from 5-50% which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 11, which claims:
, wherein the amount of carbon microfiber present is about 20% by weight.
In addition to the detailed discussion in claim 2 regarding the obviousness of using carbon fibers with the glass fibers, note that claim 1 of the reference discloses that the glass fibers represents from 5-50%which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 12, which claims:
, wherein carbon nanofiber is present in an amount ranging from about 0.5% to about 5% by weight.
In addition to the detailed discussion in claim 2 regarding the obviousness of using carbon fibers with the glass fibers, note that claim 1 of the reference discloses that the glass fibers represents from 5-50%which overlaps applicants claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such  and overlaps that which is claimed. and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 13, which claims:
, wherein the amount of carbon nanofiber present ranges from about 1% to about 4% by weight; or claim 14, which claims about 2.5% by weight; or claim 15, which claims:, about 0.5% to about 2% by weight together with carbon microfiber in an amount from about 5% to about 15% by weight; or  claim 16, which claims carbon nanofiber present in an amount of about 1% by weight together with carbon microfiber an amount of about 10% by weight, 
Note, in addition to the discussions in claims 2, 5, 9-12 above, applicants language “about” allows for values % reasonably close to the range of 1% to 4%, i.e. less the 1% or greater than 4% while remaining within the scope of the claimed invention.  Applicants specification already demonstrates that values of 5% < are useable and do not negatively affect the product. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) In the instant case, since values greater than 4% do not negatively affect or change the beneficial properties of the blend, one of ordinary skill in the art would reasonably conclude that a process requiring 4% would not be negatively affected by adding 5%. Moreover, applicants claim cannot “carve around” existing prior art without unexpected results stemming directly therefrom. 

With regard to claim 17, which claims:
A method of preparing a co-continuous immiscible polymer blend of a polysulfone and a polyaryletherketone reinforced with a carbon fiber, comprising the steps of: a) preparing a carbon fiber-reinforced polysulfone, containing a reinforcing amount of carbon microfiber, carbon nanofiber, or a mixture thereof; b) blending the carbon fiber-reinforced polysulfone with a polyaryletherketone, optionally reinforced with a reinforcing amount of carbon microfiber, carbon nanofiber, or a mixture thereof, in a blend ratio where the viscosity ratio of the components is equivalent to the composition ratio at constant processing temperature and shear rate.
The method of making the composition is disclosed in paragraphs [0148] and [0149]. The polymer composition  can be made by methods well known to the person of skill in the art [including] but are not limited to, melt-mixing.  Suitable melt-mixing apparatus are, for example, kneaders, Banbury mixers, single-screw extruders, and twin-screw extruders. In the process for the preparation of the part material, the components of the polymer composition, e.g. the PSU, the PEEK, the PPS, the glass fibers, and optional additives, are fed to the melt-mixing apparatus and melt-mixed in that apparatus. The components may be fed simultaneously as a powder mixture or granule mixer, also known as dry blend or may be fed separately. Note particularly that the reference discloses in paragraph [0150] that the order of combining the components during melt-mixing is not particularly limited. In one embodiment, the component can be mixed in a single batch, such that the desired amounts of each component are added together and subsequently mixed. In other embodiments, a first sub-set of components can be initially mixed together and one or more of the remaining components can be added to the mixture for further mixing. For clarity, the total desired amount of each component does not have to be mixed as a single quantity. For example, for one or more of the components, a partial quantity can be initially added and mixed and, subsequently, some or all of the remainder can be added and mixed.  Note that in each instance, when the glass fiber and additives are added with the polyaryletherketones first, the reference reads on applicants method step. With regard to the equivalent composition ratios at constant processing temperature and shear rate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

    In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765